
	

113 S2090 IS: Responsible Electronics Recycling Act
U.S. Senate
2014-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2090
		IN THE SENATE OF THE UNITED STATES
		
			March 6, 2014
			Mr. Whitehouse introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To prohibit the export from the United States of certain electronic waste, and for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the
			 Responsible Electronics Recycling
			 Act.
		
			2.
			Electronic waste
			 export restrictions
			
				(a)
				Amendment
				Subtitle
			 C of the Solid Waste Disposal Act (42 U.S.C. 6921 et seq.) is amended by
			 adding
			 at the end the following new section:
				
					
						3025.
						Electronic
				waste export restrictions
						
							(a)
							In
				general
							Beginning on the date that is 30 months after the date of
				enactment of this section, no person shall export restricted
			 electronic waste
				to a country described in subsection (e).
						
							(b)
							Definitions;
				rule of construction
							For purposes of this section:
							
								(1)
								Consignee
								The
				term consignee means the ultimate repair, refurbishment,
				treatment, storage, or disposal facility in a receiving country to
			 which
				restricted electronic waste will be sent.
							
								(2)
								Covered
				electronic equipment
								
									(A)
									In
				general
									The term covered electronic equipment means
				the following used items, whole or in fragments, including parts,
			 components,
				or assemblies thereof:
									
										(i)
										Computers.
									
										(ii)
										Central
				processing units.
									
										(iii)
										Mobile computers
				(including notebooks, netbooks, tablets, and e-book readers).
									
										(iv)
										Computer
				accessories (including input devices, webcams, speakers, data
			 storage devices,
				servers, and monitors).
									
										(v)
										Televisions
				(including portable televisions and portable DVD players).
									
										(vi)
										Video display
				devices (including digital picture frames and portable video
			 devices).
									
										(vii)
										Digital imaging
				devices (including printers, copiers, facsimile machines, image
			 scanners, and
				multifunction machines).
									
										(viii)
										Television
				peripheral devices (including video cassette recorders, DVD
			 players, video game
				systems, game controllers, signal converter boxes, and cable and
			 satellite
				receivers).
									
										(ix)
										Digital cameras
				and projectors.
									
										(x)
										Digital audio
				players.
									
										(xi)
										Telephones and
				electronic communication equipment (including cellular phones and
			 wireless
				Internet communication devices).
									
										(xii)
										Networking
				devices (including routers, network cards, modems, and hubs).
									
										(xiii)
										Audio
				equipment.
									
										(xiv)
										Portable video
				game systems.
									
										(xv)
										Personal digital
				assistants.
									
										(xvi)
										Portable global
				positioning system navigation devices.
									
										(xvii)
										Other used
				electronic products the Administrator determines to be similar
			 under the
				procedures promulgated in accordance with subsection (c).
									
									(B)
									Exception
									The
				term covered electronic equipment shall not include parts of a
				motor vehicle.
								
								(3)
								Restricted
				electronic waste
								
									(A)
									In
				general
									The term restricted electronic waste
				means—
									
										(i)
										items of covered
				electronic equipment that include, contain, are derived from, or
			 consist
				of—
										
											(I)
											cathode ray tubes
				or cathode ray tube glass in any form, or cathode ray tube phosphor
			 residues or
				dusts in any form;
										
											(II)
											a lamp or other
				device containing mercury phosphor;
										
											(III)
											batteries
				containing—
											
												(aa)
												lead, cadmium, or
				mercury; or
											
												(bb)
												organic solvents
				exhibiting the characteristic of ignitability, as defined in
			 section 261.21 of
				title 40, Code of Federal Regulations;
											
											(IV)
											switches or any
				other devices containing mercury;
										
											(V)
											hexavalent
				chromium;
										
											(VI)
											other than
				batteries described in subclause (III), items containing antimony,
			 barium,
				cadmium, lead, thallium, beryllium, arsenic, or selenium,
			 including—
											
												(aa)
												circuit
				boards;
											
												(bb)
												printer
				drums;
											
												(cc)
												liquid crystal
				displays;
											
												(dd)
												flatscreen glass;
				and
											
												(ee)
												light emitting
				diodes; or
											
										(ii)
										any other covered
				electronic equipment, or materials derived therefrom, containing
			 any other
				toxic material, in elemental or compound form, identified by the
			 Administrator
				under subsection (c).
									
									(B)
									Exceptions
									The
				term restricted electronic waste shall not apply to items
				described in this subparagraph.
									
										(i)
										De
				minimis
										Covered electronic equipment described in subparagraphs
				(A)(i)(VI) and (A)(ii), including separated component streams (such
			 as plastics
				or metals), which does not exceed de minimis levels set by the
			 Administrator
				under subsection (d).
									
										(ii)
										Reuse
										Covered
				electronic equipment that is—
										
											(I)
											tested, pursuant to subsection (i)(1),
				prior to export and found to be—
											
												(aa)
												functional for
				the purpose for which the equipment was designed, or, in the case
			 of
				multifunction devices, fully functional for at least one of the
			 primary
				purposes for which the equipment was designed; and
											
												(bb)
												appropriately
				packaged for shipment to prevent the equipment from losing
			 functionality
				due to damage during transit; and
											
											(II)
											appropriately
				labeled or marked pursuant to subsection (i)(3)(A).
										
										(iii)
										Certain
				cathode ray tube glass
										Furnace-ready cathode ray tube glass
				cullet, cleaned of all phosphors, that the competent authority in
			 the importing
				country declares in writing is not waste, to be used as—
										
											(I)
											a direct feedstock
				in a lead-glass manufacturing furnace; or
										
											(II)
											another feedstock
				application that does not require further processing or preparation
			 other than
				quality control.
										
										(iv)
										Warranties
										Customer
				returns, to point of sale, to original equipment manufacturers, or
			 to
				contractual warranty collectors, of recently purchased covered
			 electronic
				equipment—
										
											(I)
											that is
				either—
											
												(aa)
												under original
				equipment manufacturer warranty to customers; or
											
												(bb)
												under warranty
				from the original design manufacturer or original component
			 manufacturer to the
				original equipment manufacturer, or otherwise returned by the
			 original
				purchaser of the electronic equipment, due to defect or customer
				dissatisfaction, and the manufacturer accepts such returns for the
			 purposes of
				repair or replacement in order to return to the customer a
			 functional working
				product or part of the same type and model, except that products
			 and parts
				covered in this item shall not include—
												
													(AA)
													covered
				electronic equipment accepted for return from individuals or
			 businesses under
				general takeback, recycling, trade-in (for purposes of recycling,
			 disposal,
				sales promotions, or obtaining credit for product purchases or
			 leases) or
				buy-back programs, events, or policies designed to collect used or
			 waste
				electronic equipment;
												
													(BB)
													covered
				electronic equipment returned at the end of leases to customers; or
												
													(CC)
													covered
				electronic equipment collected by asset recovery programs; and
												
											(II)
											where any export
				of such covered electronic equipment is to a country from whose
			 competent
				authority the Administrator receives written consent pursuant to
			 subsection
				(h)(1).
										
										(v)
										Recalls
										Recalls
				of covered electronic equipment by an original equipment
			 manufacturer, original
				design manufacturer, or original component manufacturer where—
										
											(I)
											the covered
				electronic equipment is subject to recall notice issued by the
			 Consumer Product
				Safety Commission or other pertinent Federal authority;
										
											(II)
											the original
				design manufacturer or original component manufacturer requires the
			 defective
				covered electronic equipment to be physically returned to that
			 manufacturer as
				a term of the warranty; and
										
											(III)
											any export of
				recalled covered electronic equipment is to a country from whose
			 competent
				authority the Administrator receives written consent pursuant to
			 subsection
				(h)(1).
										
								(4)
								Rule of
				construction regarding chemical elements
								Any reference to a
				chemical element shall be construed to be a reference to that
			 element in
				compound or elemental form.
							
							(c)
							Additional
				covered electronic equipment and restricted materials
							Not later
				than 18 months after the date of enactment of this section, the
			 Administrator
				shall, after notice and opportunity for public comment, and after
			 consultation
				with appropriate Federal and State agencies, develop and promulgate
			 procedures
				for identifying—
							
								(1)
								similar electronic
				equipment to add to the list of covered electronic equipment under
			 subsection
				(b)(2); and
							
								(2)
								additional
				restricted toxic materials to add to the list in subsection
			 (b)(3)(A)(ii), the
				presence of which in covered electronic equipment poses a potential
			 hazard to
				human health or the environment.
							Such
				procedures shall include a method for any interested party to
			 propose a new
				product or material for review by the Administrator.
							(d)
							De minimis
				levels
							Not later than 18 months after the date of enactment of
				this section, the Administrator shall, after notice and opportunity
			 for public
				comment, and after consultation with appropriate Federal and State
			 agencies,
				develop and promulgate procedures for identifying de minimis levels
			 for
				restricted electronic waste described in subparagraphs (A)(i)(VI)
			 and (A)(ii)
				of subsection (b)(3), below which such waste is determined by the
			 Administrator
				not to pose a potential hazard to human health or the environment.
						
							(e)
							Countries to
				which prohibition applies
							The countries referred to in subsection
				(a) are all countries which are not—
							
								(1)
								members of the
				Organisation for Economic Co-operation and Development or the
			 European Union;
				or
							
								(2)
								Liechtenstein.
							
							(f)
							Notice to
				administrator
							
								(1)
								In
				general
								Except as provided in paragraph (2), no person shall
				export covered electronic equipment described in subsection
			 (b)(3)(B) to a
				country described in subsection (e) unless, not later than 60 days
			 before the
				initial export shipment, such person transmits to the Administrator
			 written
				notice of an intended export. Such a notification may cover export
			 activities
				extending over a maximum of 12 months for the same type of covered
			 electronic
				equipment, exported to the same facility via the same transit
			 countries. The
				notification shall include the following information:
								
									(A)
									The name, mailing
				address, telephone number, and if applicable, the Environmental
			 Protection
				Agency or Resource Conservation and Recovery Act identification
			 number.
								
									(B)
									Documentation of
				licensing of the exporter under subsection (g).
								
									(C)
									The name and site
				address of the consignee and any alternate consignee.
								
									(D)
									A statement from
				the exporter that includes—
									
										(i)
										a
				description of the type and total quantity of covered electronic
			 equipment that
				will be exported to the consignee;
									
										(ii)
										the estimated
				frequency or rate at which such covered electronic equipment is to
			 be exported,
				and the period of time over which such covered electronic equipment
			 is to be
				exported;
									
										(iii)
										all points of
				entry to and departure from each country through which the covered
			 electronic
				equipment will pass in transit;
									
										(iv)
										a
				description of the means by which each shipment of the covered
			 electronic
				equipment will be transported, including the mode of transportation
			 and type or
				types of container; and
									
										(v)
										a
				description of the manner in which the covered electronic equipment
			 will be
				treated, stored, or disposed of in the receiving country.
									
									(E)
									A list of all
				transit countries through which the covered electronic equipment
			 will be
				transported, and a description of the approximate length of time
			 the covered
				electronic equipment will remain in each country and the nature of
			 its handling
				while there.
								
								(2)
								Exception
								The requirements of paragraph (1) shall not
				apply with respect to exports of covered electronic equipment
			 described in
				subsection (b)(3)(B)(i), or exports of covered electronic equipment
			 described
				in subsection (b)(3)(B)(ii).
							
							(g)
							Licenses
							In order to export covered electronic
				equipment to a country described in subsection (e) under the
			 exceptions to
				restricted electronic waste in subsection (b)(3)(B), an entity
			 shall obtain a
				license for such export that is issued by the Administrator in
			 accordance with
				regulations issued under subsection (i)(2).
						
							(h)
							Additional
				Export Conditions
							
								(1)
								Warranties and
				Recalls
								
									(A)
									In
				general
									No person shall export covered electronic equipment to a
				country described in subsection (e) under the exceptions to
			 restricted
				electronic waste in subsections (b)(3)(B)(iv) or (v) unless—
									
										(i)
										the export is made
				by an original equipment manufacturer or its contractual agent to
			 the original
				design manufacturer or original component manufacturer’s site of
			 last assembly,
				or to a company contracted to make warranty repairs, for the
			 purposes of
				business credit to the original equipment manufacturer, repair or
			 refurbishment
				and subsequent reuse, or replacement;
									
										(ii)
										the original
				equipment manufacturer has a presence and assets in the United
			 States;
				and
									
										(iii)
										the person who
				exports the covered electronic equipment—
										
											(I)
											keeps copies of
				normal business records, such as contracts, demonstrating that each
			 shipment of
				exported covered electronic equipment is intended for repair or
			 refurbishment
				and subsequent reuse, or replacement, which documentation shall be
			 retained for
				a period of at least 3 years after the date of export; and
										
											(II)
											submits an annual
				report to the Administrator on the amount and types of waste
			 resulting from the
				refurbishment or replacement process, and how it was disposed of or
			 recycled,
				which shall include—
											
												(aa)
												number and weight
				of units of products returned by the original equipment
			 manufacturer for
				repair, refurbishment, or replacement listed by category and
			 country of
				destination; and
											
												(bb)
												the
				covered electronic equipment, or materials derived therefrom, sent
			 onward to
				further reuse, disposal, or recycling following repair,
			 refurbishment, or
				replacement, listed by weight, a description of the wastes, and the
			 ultimate
				country destination.
											
									(B)
									Acknowledgment
				of consent
									
										(i)
										Requirement
										No
				person shall export covered electronic equipment to a country
			 described in
				subsection (e) under the exceptions to restricted electronic waste
			 in
				subsections (b)(3)(B)(iv) or (v) until the Administrator—
										
											(I)
											obtains the
				written consent of the competent authority of the receiving
			 country, and of
				each country through which the covered electronic equipment will
			 pass in
				transit; and
										
											(II)
											transmits to the
				exporter an Acknowledgment of Consent reflecting receipt of each
			 country’s
				consent.
										
										(ii)
										Country
				notification
										In cooperation with other appropriate agencies, the
				Administrator shall provide notification in writing of an intended
			 export
				submitted under subsection (f) to the receiving country and any
			 transit
				countries.
									
										(iii)
										Consent and
				exporter notification
										When the receiving country and all transit
				countries consent in writing to the receipt or transit of the
			 covered
				electronic equipment, the Administrator shall transmit an
			 Acknowledgment of
				Consent to the exporter. The consent from a receiving or transit
			 country may be
				for a notice of multiple shipments or a specified duration as
			 described in
				subsection (f). The exporter shall attach a copy of the
			 Acknowledgment of
				Consent to the shipping papers or equivalent documents to ensure
			 that the
				Acknowledgment of Consent accompanies the shipment of covered
			 electronic
				equipment.
									
									(C)
									Withdrawal of
				consent
									Where the receiving country or a transit country objects
				to receipt or transit of the covered electronic equipment, or
			 withdraws a prior
				consent, the Administrator shall notify the exporter in writing.
								
								(2)
								Reuse
								No
				person shall export covered electronic equipment to a country
			 described in
				subsection (e) under the exception to restricted electronic waste
			 in subsection
				(b)(3)(B)(ii) unless such covered electronic equipment is
			 accompanied by
				documentation that is available for review, including—
								
									(A)
									documentation of
				licensing of the exporter under subsection (g); and
								
									(B)
									a declaration signed by an officer or
				designated representative of the exporter asserting that such
			 equipment—
									
										(i)
										was tested,
				pursuant to subsection (i)(1), after it was removed from service,
			 or after it
				was repaired or refurbished, and is functional in accordance with
			 the
				requirements of subsection (b)(3)(B)(ii); and
									
										(ii)
										is being exported
				for the purpose of direct reuse, and not for recycling or final
				disposal.
									
								(3)
								De minimis
				exports
								No person shall
				export covered electronic equipment described in subsection
			 (b)(3)(B)(i) unless
				such equipment is accompanied by documentation of licensing of the
			 exporter
				under subsection (g).
							
								(4)
								Certain
				transactions
								In the case of a
				routed export transaction of covered electronic equipment under the
			 exceptions
				to restricted electronic waste in subsection (b)(3)(B) where the
			 exporter of
				record is a Foreign Principle Party in Interest (FFPI), then the
			 U.S. Principle
				Party in Interest (USPPI) is responsible for compliance with the
			 requirements
				of this section, including the licensing requirements under
			 subsection
				(g).
							
							(i)
							Regulations
							Not
				later than 18 months after the date of enactment of this section,
			 the
				Administrator shall issue regulations for carrying out this
			 section, including
				the following:
							
								(1)
								Testing
				requirements for covered electronic equipment proposed to be
			 exported pursuant
				to the exception to restricted electronic waste in subsection
				(b)(3)(B)(ii).
							
								(2)
								Establishing a
				process for licensing entities under subsection (g), including
			 requirements
				that entities proposing to export covered electronic equipment
			 under the
				exceptions to restricted electronic waste in subsection (b)(3)(B)
			 must meet to
				obtain a license, including documentation that—
								
									(A)
									the exporter has an adequate physical
				presence in the United States, as determined by the Administrator,
			 in order to
				be able to physically manage the equipment being exported; and
								
									(B)
									with respect to
				covered electronic equipment that is being exported for reuse
			 pursuant to the
				exception to restricted electronic waste in subsection
			 (b)(3)(B)(ii), the
				exporter has procedures and controls in place to ensure that
			 adequate testing,
				pursuant to paragraph (1), will occur to determine the
			 functionality of such
				equipment, in accordance with the requirements of such subsection
				(b)(3)(B)(ii).
								
								(3)
								In consultation
				with the appropriate Federal agency or agencies, provisions for an
			 efficient
				export control regime which will allow for—
								
									(A)
									requiring a person
				exporting under this section to use appropriate labeling or
			 marking,
				distinguishing among—
									
										(i)
										covered electronic
				equipment as permitted under this section;
									
										(ii)
										restricted
				electronic waste described in this section; and
									
										(iii)
										tested working
				covered electronic equipment as permitted under this section; and
									
									(B)
									enforcement
				mechanisms, tests, and procedures in coordination with enforcement
			 procedures
				administered by other appropriate Federal agencies, including—
									
										(i)
										procedures to ensure that exports of
				covered electronic equipment under the exception to restricted
			 electronic waste
				in subsection (b)(3)(B)(ii) without proper documentation required
			 under
				subsection (h)(2) shall not proceed out of the port; and
									
										(ii)
										procedures
				whereby entities who obtain a license for export under subsection
			 (g) will
				forfeit such license for violation of this section.
									
								(4)
								Establishing a
				registry of violators, whereby any person or entity found to be
			 exporting
				restricted electronic waste in violation of this section shall be
			 listed on a
				public registry on a website maintained by the Administrator for a
			 period of 5
				years after each
				violation.
							.
			
				(b)
				Table of
			 contents amendment
				The table of contents for the Solid Waste
			 Disposal Act is amended by adding after the item relating to section 3024
			 the
			 following new item:
				
					
						Sec. 3025. Electronic waste export
				restrictions.
					
					.
			
			3.
			Enforcement
			
				(a)
				Criminal
			 penalties
				Section 3008(d) of the Solid Waste Disposal Act (42
			 U.S.C. 6928(d)) is amended—
				
					(1)
					by striking
			 or at the end of paragraph (6);
				
					(2)
					by inserting
			 or at the end of paragraph (7)(B); and
				
					(3)
					by inserting after
			 paragraph (7) the following new paragraph:
					
						
							(8)
							knowingly exports
				restricted electronic waste in violation of section
				3025;
						.
				
				(b)
				Inspections
				Section
			 3007(a) of the Solid Waste Disposal Act (42 U.S.C. 6927(a)) is amended—
				
					(1)
					by inserting
			 or restricted electronic wastes after or has handled
			 hazardous wastes; and
				
					(2)
					by inserting
			 or restricted electronic wastes after or other place
			 where hazardous wastes.
				
			4.
			Critical minerals
			 and rare earth elements recycling research
			
				(a)
				Definitions
				In
			 this section:
				
					(1)
					Administrator
					The
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
				
					(2)
					Critical
			 Minerals
					The term critical mineral means any of the
			 following chemical elements in any physical form or chemical
			 combination:
					
						(A)
						Antimony.
					
						(B)
						Beryllium.
					
						(C)
						Cobalt.
					
						(D)
						Fluorspar.
					
						(E)
						Gallium.
					
						(F)
						Germanium.
					
						(G)
						Graphite.
					
						(H)
						Indium.
					
						(I)
						Magnesium.
					
						(J)
						Niobium.
					
						(K)
						Platinum group
			 metals (PGMs).
					
						(L)
						Tantalum.
					
						(M)
						Tungsten.
					
						(N)
						Other elements
			 identified by the Secretary as in critical supply.
					
					(3)
					Rare earth
			 elements
					The term rare earth element means any of
			 the following chemical elements in any physical form or chemical
			 combination:
					
						(A)
						Scandium.
					
						(B)
						Yttrium.
					
						(C)
						Lanthanum.
					
						(D)
						Cerium.
					
						(E)
						Praseodymium.
					
						(F)
						Neodymium.
					
						(G)
						Promethium.
					
						(H)
						Samarium.
					
						(I)
						Europium.
					
						(J)
						Gadolinium.
					
						(K)
						Terbium.
					
						(L)
						Dysprosium.
					
						(M)
						Holmium.
					
						(N)
						Erbium.
					
						(O)
						Thulium.
					
						(P)
						Ytterbium.
					
						(Q)
						Lutetium.
					
					(4)
					Secretary
					The
			 term Secretary means the Secretary of Energy.
				
				(b)
				Research on
			 critical minerals and rare earth elements in electronic
			 devices
				The Secretary, in consultation with the Administrator and
			 the heads of other appropriate Federal agencies, shall assist in, and
			 coordinate the development of, research in the recovering and recycling of
			 critical minerals and rare earth elements found in electronic devices.
			
				(c)
				Grants
				Not
			 later than 120 days after the date of enactment of this Act, the Secretary
			 shall establish a competitive research application program under which the
			 Secretary shall provide grants to applicants to conduct research on one or
			 more
			 of the following activities:
				
					(1)
					The safe removal,
			 separation, and recycling of critical minerals and rare earth elements
			 from
			 electronics.
				
					(2)
					Technology,
			 component, and material design of electronics more suitable for
			 disassembly and
			 recycling of critical minerals and rare earth elements.
				
					(3)
					Collection,
			 logistics, and reverse supply chain optimization as related to recycling
			 critical minerals and rare earth elements from electronics.
				
				(d)
				Grant
			 requirements
				The Secretary shall issue requirements for applying
			 for grants under subsection (c).
			
